Exhibit 10.4
 
 


MUTUAL RELEASE OF
JANUARY 2008 OBLIGATIONS


On January 16, 2008, one group of parties including MISCOR GROUP, LTD. and
AMERICAN MOTIVE POWER, INC. and their agents, representatives, employees,
shareholders, officers, directors, attorneys, successors or assigns, divisions,
subsidiaries, and affiliated companies (collectively “MISCOR Companies”) and a
second group of parties including Lawrence Mehlenbacher, Thomas Coll, and
Richard Rizzieri (collectively “Former Shareholders”) and a third group of
affiliated companies including DANSVILLE PROPERTIES, LLC, LMC INDUSTRIAL
CONTRACTORS, INC., LMC POWER SYSTEMS, INC., and their agents, representatives,
employees, shareholders, officers, directors, attorneys, successors or assigns,
divisions, subsidiaries, and affiliated companies (collectively “LMC Companies”)
(MISCOR Companies, Former Shareholders, and LMC Companies collectively referred
to herein as “Parties”), executed certain agreements including but not limited
to:
 

 
i.
AMP Stock Purchase Agreement
 
ii.
Non-Competition Agreements
 
iii.
Shareholder agreements
 
iv.
Mutual Services Agreement
 
v.
MISCOR Grant Sharing Agreement

 
which are collectively referred to herein as “the January 2008 Agreements.”
 
The Parties now wish to release each other from all obligations or liabilities
related in any way to the January 2008 Agreements so as to forever resolve any
disagreements arising from one or another of the January 2008
Agreements.  Therefore it is hereby agreed by and among the Parties as follows:
 
MISCOR Companies’ release of Former Shareholders and LMC Companies.  The MISCOR
Companies hereby release and waive from any claim, demand, action, or cause of
action known or unknown, current or future, which the MISCOR Companies may have
or may have ever had against Former Shareholders or LMC Companies under the
terms of the January 2008 Agreements.  Further, the MISCOR Companies promises
not to ever bring suit against Former Shareholders or LMC Companies alleging any
claim for breach of any or all of the January 2008 Agreements.
 
Former Shareholders’ release of MISCOR Companies.  The Former Shareholders
hereby release and waive from any claim, demand, action, or cause of action
known or unknown, current or future, which the Former Shareholders may have or
may have ever had against the MISCOR Companies under the terms of the January
2008 Agreements.  Further, the Former
 

 
 

--------------------------------------------------------------------------------

 

Shareholders promise not to ever bring suit against MISCOR Companies alleging
any claim for breach of any or all of the January 2008 Agreements.
 
LMC Companies’ release of MISCOR Companies.  The LMC Companies hereby release
and waive from any claim, demand, action, or cause of action known or unknown,
current or future, which the LMC Companies may have or may have ever had against
MISCOR Companies under the terms of the January 2008 Agreements.  Further, the
LMC Companies promise not to ever bring suit against MISCOR Companies alleging
any claim for breach of any or all of the January 2008 Agreements.
 



 
MISCOR Group, Ltd.
         
John A. Martell, President and CEO
             
American Motive Power, Inc.
         
John A. Martell, CEO
             
Lawrence Mehlenbacher
         
Lawrence Mehlenbacher
             
Richard Rizzieri
         
Richard Rizzieri
         
Thomas Coll
         
Thomas Coll
           




 
 

--------------------------------------------------------------------------------

 




 
Dansville Properties, LLC
         
Lawrence D. Mehlenbacher, Sole Member
         
LMC Industrial Contractors, Inc
         
Lawrence D. Mehlenbacher, President
         
LMC Power Systems, Inc.
         
Lawrence D. Mehlenbacher, President


